Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Krasnow on 4/6/2022.
The application has been amended as follows: 
In Claim 3, replace the phrase “wherein the comprises at least one of” with “wherein the titanate comprises at least one of”. 
In Claim 3, replace the phrase “titanium (IV diisopropoxidebis(2,2,6,6-tetramethyl-3,5-heptanedionate)” with “titanium (IV) diisopropoxidebis(2,2,6,6-tetramethyl-3,5-heptanedionate)”.
Amend Claim 4 as follows:4. (Currently Amended) The flooring assembly of Claim 1, wherein the adhesion-regulating agent increases the degree of adhesion by an amount ranging from between about 10% to about 25% as compared to the degree of adhesion of the flooring material comprising the pressure sensitive adhesive layer to the floor substrate surface that is not surface treated with the adhesion-regulating agent. 
Amend Claim 7 as follows:
7. (Currently Amended) The flooring assembly of Claim 1, wherein the ketone is selected from at least one of: methyl ethyl ketone, methyl n-propyl ketone, 
Amend Claim 8 as follows:
8. (Currently Amended) The flooring assembly of Claim 1, wherein the flooring material comprises at least one of: a silicone vinyl material.
Amend Claim 13 as follows:
13. (Currently Amended) The method of Claim 11, wherein the adhesion-regulating agent increases the degree of adhesion by an amount ranging from between about 10% to about 25% as compared to the degree of adhesion of the flooring material comprising the adhesive layer to the floor substrate surface with the adhesion-regulating agent not applied.
In Claim 14, replace the phrase “wherein the titanate-doped ketone mixture comprises a titanate, said titanate comprising” with “wherein said titanate comprises”.
In Claim 14, replace the phrase “titanium (IV diisopropoxidebis(2,2,6,6-tetramethyl-3,5-heptanedionate)” with “titanium (IV) diisopropoxidebis(2,2,6,6-tetramethyl-3,5-heptanedionate)”.
Amend Claim 16 as follows:
16. (Currently Amended) The method of Claim 11, wherein the the ketone is selected from the group consisting of: methyl ethyl ketone, methyl n-propyl ketone, 
Amend Claim 17 as follows:
17. (Currently Amended) The method of Claim 11, wherein the flooring material layer comprises at least one of: a silicone vinyl material.
In Claim 19, replace the phrase “the flooring assembly of Claim 11” with “the flooring assembly of Claim 18”.
Reasons for Allowance
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art. 
Bateman (US 2008/0050598 A1) describes enhancing the adhesion of coatings via application surface modifying agent/solvent composition (Abstract). Titanate/solvent combinations are described (¶ 38, 411-431). However, Bateman fails to describe the application of such titanates to a floor substrate of a flooring assembly whereby adhesive layer is oriented proximate to the treated floor substrate. 
Staggs (US 2006/0194705 A1) describes applying titanate/solvent mixtures to a polymeric substrate prior to applying a new coating (Abstract; Figure 1). However, Staggs fails to describe the application of such titanates to a floor substrate of a flooring assembly whereby adhesive layer is oriented proximate to the treated floor substrate.
Haslam (U.S. Pat. No. 2,768,909) describes the formation of films from titanate/solvent mixtures on substrates (Col. 1) for the purpose of increasing adhesion of enamels, glass, paint, plastics, or rubbers (Col. 3, Lines 27-57). Haslam fails to describe the application of such titanates to a floor substrate of a flooring assembly whereby adhesive layer is oriented proximate to the treated floor substrate.
Wiercinski (US 2006/0059825 A1) teaches flooring assemblies comprising pressure sensitive adhesive material (Abstract; ¶ 7,23). The adhesive layer having low tack to facilitate repositionability (¶ 18) whereby the adhesive layer initially has an adhesion value of less than or equal to 0.5 pounds per inch and then greater than or equal to 3 pounds per inch upon aging (¶ 33-34; Examples). Wiercinski fails to describe applying the presently claimed titanate-doped ketone mixture. Moreover, considering the initial/aged adhesion values required by Wiercinkski, one would not find motivation to apply titanate-doped ketone mixtures. 
Schramm (U.S. Pat. No. 6,834,159) describes aircraft floor panes with pressure sensitive adhesive layer (Abstract). Schramm fails to describe applying the presently claimed titanate-doped ketone mixture. Furthermore, Schramm is not seen to provide sufficient motivation to utilize such mixtures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764